—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated June 30, 1999, which granted the defendants’ motion, in effect, to vacate a judgment of the same court, dated May 28, 1999, entered upon the defendants’ default in answering the complaint, for an extension of time to serve an answer, and to compel the plaintiff to accept service thereof.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendants’ motion, in effect, to vacate the judgment entered upon the defendants’ default in answering the complaint, for an extension of time to serve an answer, and to compel the plaintiff to accept service thereof (see, CPLR 2004, 2005, 3012 [d]; De Benedictis v Rahbar, 269 AD2d 134; Share v Village of Westhampton Beach, 121 AD2d 887). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.